DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.

Status of the Claims
By amendment filed July 18, 2022 claim 1 has been amended and claims 8 was cancelled. Claims 17 through 20 were previously withdrawn. Claims 1 through 7 and 9 through 20 are currently pending.

Response to Arguments
Applicant’s arguments filed July 18, 2022 have been considered and though not found to be persuasive additional prior art is being cited to specifically show that the angle of a laser relative to a top surface of a platform/deposition area was a known cause effective variable during a process of preheating a surface during 3D printing using molten material. As will be discussed further within this Office Action, Stempfer teaches a 3D printing process in the form of solid freeform fabrication wherein an object is formed by depositing melted material and the area of deposition is pre-heated using a laser beam wherein the angle of the laser beam relative to the deposition surface was a cause effective variable affecting the amount of laser beam being reflected off the surface.
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Forbes Jones is not a 3D printing process and therefore is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Forbes Jones teaches a process for forming a three-dimensional object in the form of a metal preform by additive deposition of a material from a nozzle. Therefore, Forbes Jones was a 3D printing process.

Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vader et al (U.S. Patent # 9,616,494) in view of Forbes Jones et al (U.S. Patent # 5,954,112) and Stempfer et al (U.S. Patent Publication No. 2016/0318130).
	In the case of claim 1, Vader teaches a process of three-dimensional (3D) printing wherein droplets of a liquid conductive material/print material are ejected from a printhead of a 3D printer onto a platform which was supported by x-axis tracks and y-axis tracks which enabled the platform to move along an x-axis and y-axis, respectively. The method of Vader comprised moving the platform horizontally along the x- and y-axis as multiple droplets are ejected in order to form a 3D object. (Abstract, Column 2 Line 65 through Column 3 Line 10 and Column 4 Lines 25-49)
	Vader did not teach having heated a first portion o the build surface on the platform with a laser beam to provide a preheated drop contact point having a first temperature onto which a first drop of the liquid print material was deposited onto. However, Vader did teach that the print material/conductive material was molten aluminum (Column 5 Line 61 through Column 6 Line 3).
	Forbes Jones teaches a method for forming a three-dimensional object in the form of a metal preform (Abstract and Column 1 Lines 6-15) by preheating a building surface/collector surface 12 of a platform/preform or starter ingot with a heating source 22 to a first deposition temperature/required temperature which was sufficient to receive a metal spray wherein the heating source 22 is a laser (Column 4 Lines 30-40 and Column 4 Line 65 through Column 5 Line 33, Column 6 Lines 66-67 and Figure 1). Forbes Jones further teaches that after preheating the surface a first drop of a liquid print material in the form of molten metal was sprayed/ejected onto the surface from a printhead of a 3D printer/nozzle 20 so as to deposit the spray/droplet onto the preheated surface (Column 4 Line 65 through Column 5 Line 33 and Figure 1). Forbes Jones further teaches that the metal included aluminum (Column 1 Lines 6-15).
	Based on the teachings of Forbes Jones, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have heated a build surface of the platform of Vader with a laser beam to form a preheated drop contact point at a first deposition temperature in order to render the surface suitable for receiving a droplet of molten metal/aluminum.
	Neither Vader nor Forbes Jones teaches that the laser was impinged on the build surface at an angle relative to a top surface of the platform in the range of about 10 degrees to about 45 degrees.
	However, section 2144.05.II.A of the MPEP states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, Stempfer teaches a 3D printing process in the form of solid freeform fabrication wherein an object was formed by depositing a melted material onto a surface pre-heated using a laser (Abstract and Page 3 Paragraphs 0027 and 0029). Stempfer teaches that the angle of the laser beam that was irradiated onto the build surface was a cause effective variable affecting the amount of laser beam that was reflected from the surface and therefore affecting the heating efficiency of the laser beam (Page 11 Paragraph 0107 and Page 14 Paragraph 0131).
	Based on the teachings of Stempfer, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal angles for the laser beam of Vader in view of Forbes Jones relative to a top surface of the platform because the angle of the laser beam affected the heating efficiency of the laser beam by affecting the amount of laser beam reflectance off the irradiated surface.
	As for claims 2-4, as was discussed previously, the first drop of Vader was molten aluminum metal.
	As for claims 5 and 16, Forbes Jones does not specifically teach that the deposition temperature was in the range of about 400 ℃ to about 800 ℃ and that the laser beam/heat source had an irradiance of from about 1000 W/cm2 to about 10,000 W/cm2. However, as was discussed previously, it would have been obvious to have determined optimal values for cause effective variables through routine experimentation.
	Furthermore, Forbes Jones teaches that the deposition surface was irradiated by the heat source with sufficient energy to heat the surface to a temperature to form a semi-solid state and thereby provide a suitable surface to receive the metal spray/droplets (Column 5 Lines 5-20).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal temperatures for the deposition surface and heat source/laser beam energy of Vader in view of Forbes Jones through routine experimentation in order to provide a semi-solid state in order to receive the metal spray.
	As for claims 6 and 7, Forbes Jones teaches that the build surface 12 is the surface of a platform in the form of a starter ingot or a 3D part/preform 10 being built on a platform/mandrel 66 (Column 4 Line 65 through Column 5 Line 19, Column 5 Lines 34-41 and Figures 1 and 2).
	As for claim 9, Vader taught that the 3D printer employed applying a DC pulse to an electromagnetic coil to eject a drop of liquid metal (Abstract and Column 4 Lines 25-32).
	As for claims 10-12 and 14, as was discussed previously, Vader taught having repeated steps a) and b) of the claims by having moved the platform in the x- and y-axis directions as each droplet is deposited in order to form the 3D object. Vader further teaches that during formation of the 3D object the printhead was moved in the vertical z-axis direction relative to the platform (Column 4 Lines 25-32). Furthermore, Forbes Jones teaches that the position of the laser beam/heat source 22 and printhead/nozzle 20 were adjusted relative to the build surface 12 by rotating and withdrawing the build surface 12 and therefore along a z-axis and along an x-axis, y-axis or both the x-axis and the y-axis as well as oscillating/swiveling the nozzle and heat source relative the surface (Column 4 Line 65 through Column 5 Line 4, Column 6 Lines 22-30 and 48-53 and Figure 1).
	As for claim 13, though Forbes Jones teaches having deposited a plurality of drops on the build surface by applying an atomized spray of molten metal droplets neither Vader nor Forbes Jones teach that the drops were ejected at a frequency ranging from about 0.1 Hz to about 2000 hz.
	However, Forbes Jones teaches that the rate of application of the atomized metal was a cause effective variable affecting the thickness of the formed deposit (Column 5 Lines 20-33).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined an optimal frequency/application rate of the ejected drops of Vader in view of Forbes Jones through routine experimentation because the frequency/application rage of ejected droplets affected the thickness of the deposited layer.
	As for claim 15, Forbes Jones teaches determining an amount of heat energy to be applied to the surface to achieve the desired preheating temperature by adjusting the heat source/laser beam to impart sufficient energy to reheat/preheated the build surface based on the temperature and geometry of the platform/preform (Column 5 Lines 5-20).

Conclusion
	Claims 1 through 7 and 9 through 16 have been rejected. Claims 17 through 20 are withdrawn. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712